DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recitation of “in particular” renders the language of the claims unclear as to what is intended to be positively claimed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-7, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meier et al (US 9,983,048).  Meier discloses:
With regard to claim 1 - An agricultural transport vehicle comprising: 
at least one hold 12 for agricultural bulk goods; 
at least one weighing device 14 (weight sensors), said at least one weighing device detecting the weight of a load in said at least one hold; 
at least one inertial measuring unit 16 (three-axis accelerometer), said at least one inertial measuring unit measuring an acceleration and/or orientation of the agricultural transport vehicle, in particular the hold; and 
at least one computing unit 17 adapted to compensate a raw signal of the weighing device with respect to the measured acceleration and/or orientation (“Effects of non-level orientation and in-motion vibration can be reduced from mass measurements by compensating weight measurements with simultaneous accelerometer measurements, given matching bandwidths. One exemplary embodiment uses STmicroelectronics LIS3DH three-axis accelerometer integrated circuits as part of a printed circuit board, with one three-axis accelerometer mounted preferably near each of the weight sensors.” – column 4, lines 54-61).

With regard to claim 2 - wherein: 
said at least one computing unit is integrated into a respective said at least one inertial measuring unit (“FIG. 4 is a drawing showing a grain cart 10 with weight sensors 14 installed, in accordance with an exemplary embodiment of the present invention. The signals from each of the weight sensors are received by interface electronics with on-board three-axis accelerometer 16. The interface electronics 16 perform signal measurement, conversion, and transmission of the signals to a mobile device that may be located in the tractor 13 towing the grain cart 10.” – Column 4, line 62 – column 5, line 2).

With regard to claim 3 - said at least one weighing device being associated with a separate one of said at least one inertial measuring unit adapted to compensate for the raw signal of said weighing device (“One exemplary embodiment uses STmicroelectronics LIS3DH three-axis accelerometer integrated circuits as part of a printed circuit board, with one three-axis accelerometer mounted preferably near each of the weight sensors.” – column 4, lines 54-61).

With regard to claim 5 - further comprising: 
a weighing computer 16 adapted to process compensated raw signals of the at least one weighing device into a total weight of a load in said at least one hold (see rejection above for claim 2).

With regard to claim 6 - wherein: said weighing computer being adapted to apply a filter to the compensated raw signals (“Exemplary embodiments of the present invention can include a technique to automatically detect weights of grain transactions (cart loads and unloads). It differences the weight signal as processed by two parallel low pass filters, each with different pass characteristics—one high bandwidth, one low bandwidth. The high bandwidth path improves signal to noise ratio by limiting bandwidth while impacting delay minimally. The low bandwidth path further improves signal to noise ratio while adding significant delay.” – Column 6, lines 57-65).

With regard to claim 7 - wherein: said weighing computer 16 comprises a wireless communication module for wireless communication with a Software-as-a-Service (SaaS) provider and/or a mobile telecommunications terminal (“In one embodiment of the present invention, Bluetooth Low Energy (BLE) is utilized to transmit the signals wirelessly. Other transmission means are also within the scope of the present invention. In one embodiment of the present invention, the mobile device 17 receiving the signals is a tablet, such as an iPad. Other mobile devices 17 are also within the scope of the present invention. Moreover, while the device 17 typically utilized in the cab of the tractor 13 is mobile, it can also be permanently installed. Moreover, it can relay the information received, and the results of calculations and computations performed to other devices wirelessly or with a wired connection at a future time, for example, at the end of the work day.” – column 5, lines 2-15; (“This exemplary method uses the processor of a mobile device in the tractor cab to process weights of loads as measured, along with the combine's current GPS location as measured and forwarded from a mobile device, mounted in the combine cab, over the wireless Internet cellular infrastructure.” – Column 9, lines 35-40).

With regard to claim 17 - wherein: the filter comprises a smoothing (low pass) filter (Abstract).

With regard to claim 18 - wherein: the filter comprises a low-pass filter (Abstract).

With regard to claim 19 - An agricultural transport vehicle for transporting a load comprising: 
a hold placed on the agricultural transport vehicle, said hold adapted to receive a load; 
a weighing device coupled to said hold, said weighing device capable of detecting a weight of the load and generating a raw signal representative of the weight; 
an inertial measuring unit, said inertial measuring unit capable of measuring acceleration or orientation of said hold, said inertial measuring unit capable of generating a signal representative of an acceleration or orientation of said hold; 
a computing unit, said computing unit receiving the raw signal representative of the weight from said weighing device and the signal representative of an acceleration or orientation of said hold from said inertial measuring unit; and 
wherein said computing unit calculates a falsifying influence due to the acceleration or orientation of said hold on the raw signal representative of the weight and compensates for the falsifying influence and calculates an actual total weight of the load, whereby the actual total weight of the load is determined without the falsifying influence due to the acceleration or orientation of said hold providing loading and unloading of the load with high-precision (see the rejections above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Meier in view of Bishop (US 9,417,116).  Meier fails to explicitly disclose each of said at least one inertial measuring unit is integrated into a respective at least one weighing device.  Bishop teaches “a weighing apparatus comprising a load cell and an inclinometer and a method of weighing with and calibrating the weighing apparatus that tilt compensates for component parts of load cell readings that vary according to different relationships with load cell inclination. The present invention further provides a weighing apparatus and method of weighing with and calibrating the weighing apparatus that compensates for residual errors in a measured weight that has been pre-compensated for load cell inclination” -Abstract; “Accelerometers may also be mounted integrally with or on a load cell 10.” – Column 6, lines 22-23).  Therefore, it  would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the vehicle of Meier with the teaching of Bishop such that each of said at least one inertial measuring unit is integrated into a respective at least one weighing device to ensure a more compact design.  With regard to the latter limitation, wherein in particular said at least one computing unit of the respective said at least one inertial measuring unit is designed so as to be configurable in order to compensate the raw signal of the weighing device depending on a position of the weighing device on the agricultural transport vehicle, Meier discloses disposing the multiple load cells or load bars around the vehicle, thus allowing for the weighing device to take a measurement at differing positions of the vehicle.

With regard to claim 12, Bishop teaches at least one load cell for detecting a weight, wherein said at least one load cell comprises an integrated inertial measuring unit with a computing unit for detecting an acceleration and/or orientation of said at least one load cell (“Accelerometers may also be mounted integrally with or on a load cell 10.” – Column 6, lines 22-23).  Meier discloses that the integrated inertial measuring unit is designed to compensate a raw signal of the load cell with respect to a measured acceleration and/or orientation, in particular by means of information fusion (see “junction box”).

With regard to claim 13, Bishop teaches wherein the integrated inertial measuring unit is adapted to compensate the raw signal on the basis of a correlation between the raw signal and the measured acceleration and/or orientation (“The present invention provides a weighing apparatus comprising a load cell and an inclinometer and a method of weighing with and calibrating the weighing apparatus that tilt compensates for component parts of load cell readings that vary according to different relationships with load cell inclination.” – Abstract).

With regard to claim 14, Meier discloses wherein the integrated inertial measuring unit 16 being adapted to measure movements in all 6 degrees of freedom (three-axis accelerometer).

With regard to claim 15, Meier discloses wherein: the integrated inertial measuring unit being adapted to output the compensated raw signal as a CAN data signal (“a first controller coupled with the set of weight sensors and operative to receive the set of weight signals therefrom via an interface, the first controller operative, based thereon, to determine whether or not the container is being unloaded or loaded” – Claim 1).

With regard to claim 16, Meier fails to explicitly disclose a writable storage unit for storing software for the information fusion.  Bishop teaches a writable storage unit for storing software for the information fusion (“The output values from the accelerometer 20 (corresponding to the tilt offset and mounting errors described above) are then read and stored in a memory storage device in the load cell 10 or other storage medium. Preferably the storage medium should be on the load cell assembly 15 in order to allow replacement of load cell assemblies 15 in a scale without recalibration of inclination and mounting offsets or the need to consult externally stored data or records.” – Column 8, Lines 14-22).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the vehicle of Meier with the teaching of Bishop’s writable storage unit in order to allow replacement of load cell assemblies in a scale without recalibration of inclination and mounting offsets or the need to consult externally stored data or records.

Claims 1, 8, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ghiraldi (US 8,146,624) in view of Meier.  Ghiraldi discloses: 
With regard to claim 1 - An agricultural transport vehicle comprising: 
at least one hold 15 for agricultural bulk goods; 
at least one weighing device 11, said at least one weighing device detecting the weight of a load in said at least one hold.  Ghiraldi fails to explicitly disclose at least one inertial measuring unit 16 and at least one computing unit 17 adapted to compensate a raw signal of the weighing device with respect to the measured acceleration and/or orientation.  As seen in the rejection above, Ghiraldi teaches and agricultural transport vehicle including all of the claimed aspects of claim 1.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the agricultural vehicle of Ghiraldi with the teaching of Meier so as to include at least one inertial measuring unit and at least one computing unit adapted to compensate a raw signal of the weighing device with respect to the measured acceleration and/or orientation to allow for more accurate weight measurements to be taken to compensate for differing terrain and situations.

With regard to claim 8, Ghiraldi discloses wherein the weighing device 11 includes a writable storage 21 unit for storing software (“The weighing apparatus 11 further includes a memory module 21 which stores one or more predetermined recipes or diets, in which each diet includes the list of foods to be loaded into the self-propelled unit 3 to obtain the intended food composition, and a predetermined initial theoretical total weight P.sub.O for each food” – column 4, lines 4-9).

With regard to claim 9, Ghiraldi discloses at least one mixing container as hold for fodder as load, wherein the agricultural transport vehicle is a mixer-wagon.

With regard to claim 11, Ghiraldi discloses wherein a weighing computer 20 is further designed to control a pre-programmed or automatic loading of said at least one mixing container through one or more loading openings and/or a pre- programmed or automatic unloading of said at least one mixing container through one or more discharge openings, in particular depending on a recipe for the feed (“The loading of foods in the self-propelled unit 3 is performed by the shovel 7 according to the list of foods provided in the preset recipe. In detail, the interface device 22 or 23 communicates the first food to be loaded and the total weight P.sub.O of the same to the operator.
“Specifically, upon the selection of the diet, the processing unit 20 displays the food to be loaded, the total weight P.sub.0 and the difference D.sub.P at the interface device 22 or 23.
“ When the shovel 4 collects a given amount of food for loading, the testing apparatus 7 generates the beam F on the loaded food and transmits the signal S.sub.COMP containing the content percentages P.sub.M of the chemical components present in the food 2 loaded in the shovel 4 to the weighing apparatus 11.
“The weighing apparatus 11 detects the occurred loading by the shovel 4, e.g. by measuring the variation of weight, and adjusts the total weight P.sub.O according to the deviation .DELTA.S between the actual weight P.sub.W of the chemical component contained inside the self-propelled 3 and the initial target weight P.sub.0C provided by the predetermined diet.” – Column 5, lines 38-57).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ghiraldi and Meier, as applied to claims 1, 8, 9, and 11, above, and further in view of Kaltenheuser (US 7,507,917).  Ghiraldi and Meier fail to explicitly disclose wherein: at least one of said at least one inertial measuring unit is provided in the region of the center of gravity of the agricultural transport vehicle and/or on an axle of the agricultural transport vehicle and/or on a hitch device.  Kaltenheuser teaches wherein at least one of said at least one inertial measuring unit is provided on an axle of the agricultural transport vehicle (“a load sensor assembly, comprising at least one load cell, mounted on each of the first and second opposite ends of the front axle assembly” – claim 30).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the vehicle of Ghiraldi and Meier with the teaching of Kaltenheuser such that the weight measuring device and associated inertial measuring unit are provided on the axle of the vehicle to allow for the force of the weight on the axles to be measured.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WILHELM whose telephone number is (571)272-6980. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY WILHELM/Examiner, Art Unit 3616                                                                                                                                                                                                        June 3, 2022